United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-2213
                        ___________________________

                                    Leodis Randle,

                        lllllllllllllllllllllPlaintiff - Appellant,

                                            v.

  D. Mussadiq, Sergeant, Pulaski County Detention Center (Originally named as
 Darryl Mussidiq); Orlando Newburn, Sergeant, Pulaski County Detention Center
   (Originally named as Newburns); Seth McKanna, Sergeant, Pulaski County
 Detention Center (Originally named as McKanna); Derrick Freeman, Lieutenant,
  Pulaski County Detention Center (Originally named as D. Freeman); Andrew
Whitworth, Deputy, Pulaski County Detention Center (Originally named as Whitworth),

                      lllllllllllllllllllllDefendants - Appellees,

  J. Austin, Sergeant, Pulaski County Detention Center; Gibson, Deputy, Pulaski
    County Detention Center; Briggs, Major, Pulaski County Detention Center;
                 Mathis, Deputy, Pulaski County Detention Center,

                             lllllllllllllllllllllDefendants,

  Charles Holladay, Sheriff, Pulaski County (Originally named as Doc Holiday);
 Vivalon Nelson, Lieutenant, Pulaski County Detention Center (Originally named
                                   as Nelson),

                      lllllllllllllllllllllDefendants - Appellees,

  Jenna Simmons; E. Thomas, Deputy, Pulaski County Detention Facility; Funk,
   Deputy, Pulaski County Detention Facility; Kellyward; Barry Sims; Brawley,
   Sergeant, Pulaski County Detention Center; Brooks, Deputy, Pulaski County
   Detention Center; Reed, Deputy, Pulaski County Detention Center; Williams,
  Deputy, Pulaski County Detention Center; Raft, Lieutenant/Disciplinary Board,
Pulaski County Jail; Conner, Lieutenant/Disciplinary Board, Pulaski County Jail;
     C. Williams, Deputy, Pulaski County Jail; Donahue, Disciplinary and
                        Classification Board Member,

                           lllllllllllllllllllllDefendants,

Seth Cass, Deputy (Originally named as S Cass); Lon Watson, Deputy (Originally
named as L Watson); Anthony Jenkins, Sergeant (Originally named as L Jenkins),

                     lllllllllllllllllllllDefendants - Appellees,

           L. Daniels; L. Johnson, Deputy; Dedra Hoof; D. Atwood,

                           lllllllllllllllllllllDefendants,

Letoree Jackson, Doctor (Originally named as Jackson); Stephanie Harris, Nurse
                         (Originally named as Harris),

                     lllllllllllllllllllllDefendants - Appellees,

                                Robertson, Doctor,

                            lllllllllllllllllllllDefendant,

              Sandi Hillard, Nurse (Originally named as Hilard),

                      lllllllllllllllllllllDefendant - Appellee,

       Pyane, Deputy; L. Sheppared, Lieutenant; V. Luckadue, Sergeant,

                           lllllllllllllllllllllDefendants.
                                    ____________

                   Appeal from United States District Court
               for the Eastern District of Arkansas - Little Rock
                                ____________



                                         -2-
                            Submitted: March 2, 2020
                              Filed: March 5, 2020
                                  [Unpublished]
                                 ____________

Before LOKEN, BEAM, and COLLOTON, Circuit Judges.
                           ____________

PER CURIAM.

       Leodis Randle appeals the district court’s1 adverse grant of summary judgment
in his action challenging his conditions of confinement. After careful review of the
record and the parties’ arguments on appeal, we conclude after de novo review that
summary judgment was proper. Accordingly, we affirm, see 8th Cir. R. 47B, and we
deny Randle’s pending motions as moot.
                        ______________________________




      1
        The Honorable Billy Roy Wilson, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable Beth
M. Deere, United States Magistrate Judge for the Eastern District of Arkansas.

                                        -3-